Wood, J., (after stating the facts). The court properly eliminated from this case all questions except as to whether or not the services had been rendered by appellee to appellant as alleged in appellee’s complaint, and as to whether or not appellee had perpetrated a fraud upon appellant in the negotiations. Drennen was not made, nor was he asked to be made, a party to the proceedings. It was not proper to raise the issue of partnership between him and appellee in this suit. The court did not err, therefore, in sustaining the demurrer to that portion of appellant’s answer and cross bill which set up the partnership between himself and Drennen, nor did the court err in excluding all the testimony and in refusing appellant’s prayer concerning that question. The issues raised were properly submitted to the jury under the instructions which the court gave on its own motion, and to which there was no objection. There was evidence to sustain the verdict. The judgment is therefore correct, and is affirmed.